 



Exhibit 10.1

     
Date:
  July 7, 2005
 
   
To:
  James W. McFarland, Compensation Committee Chairman
Ken Budde
 
   
From:
  Phil Sprick
 
   
Subject:
  Ken Budde’s compensation

Gentlemen,

As I discussed with you both, Ken Budde’s Employment Agreement contains an error
on page A-1, section 1 (see attached). I understand that the intention of the
Compensation Committee was for Ken to receive a Base Salary according to the
following schedule:

Effective on September 21, 2005: $550,000
Effective on September 21, 2006: $600,000

In order to document this correction, please sign below, and also correct and
initial the references on the attached page A-1, section 1.

Thank you,

Phil Sprick
Senior Administrative Officer

I agree to the correction described above.

     
/s/JAMES W. MCFARLAND
  July 7, 2005
James W. McFarland
  Date
Compensation Committee Chairman
   
 
   
/s/KENNETH C. BUDDE
  July 7, 2005
Kenneth C. Budde
  Date

 